Title: From James Madison to Carlos Martínez de Yrujo, 1 March 1804
From: Madison, James
To: Yrujo, Carlos Martínez de



Sir,
Dept of State, March 1st 1804.
I have laid before the President your letter of the 23d Ult, in which the United States are called upon, in the name of His Catholic Majesty, to control the commerce of their Citizens, in provisions of every sort, with Negroes of St Domingo, in rebellion against the French Republic; with an intimation that in this demand His Catholic Majesty will be supported by some of the first powers of Europe.
You, Sir, must best know the grounds on which such an intimation is given. The respect which the President entertains for Nations between whom and the United States exist all the relations of friendship and frank communication would not have permitted him hastily to presume their resort to the intervention of a third Power, for explaining their views on an occasion so little requiring a departure from the ordinary and direct channels, which seem to be suggested not less by respect for themselves, than by that to which the example of the United States entitles them.
In the demand itself, to say nothing of the manner of it, the President sees much less than was to be expected, of that attention to the rights of the United States, which they have invariably shewn to those of Spain. The questions presented by a Commerce from the ports of the United States to the Island of St Domingo; as a part of the French Dominions, belong to France and the United States, only; with the exceptions made by the law of Nations, in time of war, in behalf of a belligerent party. Spain, as a Neutral nation, cannot be permitted to assume to herself these exceptions; much less to extend them to cases not within the rights of a belligerent Nation.
The friendly appeal which His Catholic Majesty is pleased to make to the interests of the United States, as a source of his expectations, is regarded by the President with that sensibility and reciprocity, which the disposition of the United States to favor the interests of Spain requires. But, as Spain will, doubtless, in all cases, judge for herself in what concerns herself, the President cannot for a moment forget that the United States have the same right; nor doubt that both Nations will be sensible, that in no case ought the exercise of this right to be more scrupulously left by each to the other, than in their respective concerns with other Nations.
I have only to add, Sir, the request of the President, that your Communication of these sentiments to your Government may be accompanied with assurances of the sincerest disposition of the United States to maintain with Spain those ties of friendship, which must gain more and more of strength, as the mutual interest of the two Nations shall be more and more developed. I have the Honor &c &c.
(signed)   James Madison.
 

   
   Tr (DNA: RG 59, Notes to Foreign Ministers and Consuls, vol. 1); Tr (DNA: RG 59, NFL, Spain, vol. 2); Tr, two copies (NHi: Livingston Papers). First Tr docketed by Monroe: “1 March 1804 / with Spn. minister / respecting St. Domingo / & threat of Latter— / French minister.” Second Tr docketed by Monroe. Last Tr is a letterpress copy of second Tr.


